395 U.S. 336
89 S.Ct. 1793
23 L.Ed.2d 348
Nick M. EGLESONv.MASSACHUSETTS.
No. 1335.
Supreme Court of the United States
June 2, 1969

John G. S. Flynn, for appellant.
Roger H. Quinn, Atty. Gen. of Massachusetts, John J. Wall, Asst. Atty. Gen., Lawrence P. Cohen, Deputy Asst. Atty. Gen., and Garrett H. Byrne, for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.